Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In regards to applicant’s remarks concerning the claim interpretations and located on pages 3 and 4 of the response filed September 30, 2021, the claims have been examined as drawn to the tool whose structure, operation, and function are defined by the recited structure and operation of the latch bolt assembly.
The amendments set forth below have been made in order to correct minor typographical errors.
The application has been amended as follows: 
In the Claims:
Rejoin claims 3, 5, 13, and 15.
Claim 1, line 14, replace the phrase “axial spaced circumferential portions” with the phrase –axially spaced circumferential portions--.
Claim 16, line 2, replace the phrase “the latch” with the phrase –the latch bolt assembly--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 11, Constantinou (CN 101666179 A1) disclose a tool 23 functioning to adjust a backset of a latch bolt assembly (Figure 4), with the tool having a member or body shown in Figure 4, however, the member of the tool does not include a first slot for receiving an inner end of a tailpiece 8, does not include a pair of second slots for receiving a pair of ears of a casing 11 (ears above and below the tailpiece 8 in Figure 6 and located on casing 11), and is not rotated to thereby rotate the tailpiece and casing simultaneously, causing rotation of the casing relative to a housing so as to adjust the backset of the latch bolt assembly.  Constantinou fails to disclose a tool having the structure, functionality, and cooperation with the structure of the latch bolt assembly as required by claims 1 and 11.  The examiner can find no motivation to modify the device of Constantinou without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALYSON M MERLINO/Primary Examiner, Art Unit 3675 
January 5, 2022